DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 16746076, entitled: QUICK CONNECT ATTACHMENT OR DETACHMENT OF AN ITEM TO OR FROM A VEHICLE, filed on 01/17/2020.  Claims 1-20 are pending.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed on 01/17/2020 appear to be photographs, and fail to . Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 67 (as discussed in para [0038]), and 77 (as discussed in para. [0039]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 recites the limitation "the female member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, claim 9 will be understood to depend from claim 8, where “a female member” is introduced.  Correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asciutto (U.S. Pat. 4632354) in view of Bochory (U.S. Pat. 3447821), and further in view of Zaleske (U.S. Pat. 2327951).
12,16 to a second unit/vehicle 10 (as seen in Fig. 1), comprising: the removable item 12,16, including: an end 30 with threads 18b of a second type.
With regards to claims 1 and 20, Asciutto is discussed above, but fails to teach an adapter and a quick connect fitting.  Bochory teaches a fastening mechanism comprising an adapter 111 including: a first end 116 with threads of a first type (as seen in Fig. 19); and a second end with threads of a second type (as seen in Fig. 19 below).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the adapter of Bochory with the end of the item disclosed by Asciutto, in order to provide a coupling for joining two or more members, as taught to be desirable by Bochory (see discussion in col. 2, lines 13-15).  
Further regarding claims 1 and 20, Asciutto is discussed above, but fails to teach a quick connect fitting.  Zaleske teaches a quick connect fitting 18,30 (as seen in Fig. 1), including a first member 18 with: a first end 21 with threads of the first type, capable of engaging the threads of the adapter; and a second end 26 attachable to a second member 30 of the quick connect fitting 18,30.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the quick connect coupling of Zaleske with the flag mounting system of Asciutto, in order to provide a new and useful improvement to the coupling device, for making quick connections and disconnections in control or connecting rods, tubes, cables, shafts and the like and for holding the coupled parts securely together when the 
The Examiner further notes that, the combined device of Asciutto, Bochory, and Zaleske, would provide a coupling having complementary threads for each of the adapter, quick connect fitting, and removable item, allowing quick connection and disconnection from the second unit/vehicle 10 (taught by Asciutto).
	Regarding claims 2-4 and 7-9, the Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide male or female connection components with the ends of the adapter, quick connect fitting members, and removable item, in order to allow for each of the elements to cooperate with each other, and to provide secure connections between the respective components of the apparatus.  Further, the Examiner notes that, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  Finally, the Examiner notes that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

Regarding claim 10, Asciutto teaches the apparatus, where the removable item 12,16 comprises a flag pole 12 (see Fig. 1).
Concerning method claims 11-19, in view of the structure disclosed by Asciutto, Bochory, and Zaleske above, the method of operating the device would have been obvious, since Asciutto, Bochory, and Zaleske’s apparatus provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Asciutto, Bochory, and Zaleske, is capable of performing the claimed process.


    PNG
    media_image1.png
    280
    425
    media_image1.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Asciutto, Bochory, and Zaleske above, the Examiner submits the Notice of References Cited (PTO-892).  The references provided on the form, teach various coupling systems, having quick-connect mechanisms, for an array of applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        29-Sep-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632